PRESS RELEASE (NASDAQ: SIFI) SAVINGS INSTITUTE BANK & TRUST COMPANY ACQUIRES NEW BRANCH IN NEW LONDON Willimantic, Connecticut—March 6, 2008.SI Financial Group, Inc. (NASDAQ Global Market: SIFI), parent company of Savings Institute Bank & Trust Company (“Savings Institute”), has completed its acquisition of Bank of Southeastern Connecticut’s branch office located in New London, Connecticut.The New London branch opened on Monday, March 3rd at 15 Masonic Street, next to the post office, in the heart of New London as Savings Institute’s 22nd branch office. “The New London location now brings the Savings Institute's unique brand of banking and convenience to five communities in the New London region,” explains Bill Anderson, Vice President, Retail Banking.“Unique products like e.SI
